Title: Edward Coles to James Madison, 2 March 1835
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir: 
                            
                            
                                
                                    Philadelphia
                                
                                 March 2. 1835
                            
                        
                        
                        I should have had this pleasure sooner, but for a severe cold, which confined me to the house for near a
                            week, prevented me calling on Messrs Key & Biddle, agreeably to the request contained in your letter of the 16th
                            ulto. Enclosed I send you their Receipt for your subscription to the American Quarterly Review for the next year.
                        We were much gratifyed to learn that you and Mrs Madison had born without injury this severe &
                            variable weather. It has certainly been, from its continual alteration from extreme cold to mild weather, one of the most
                            trying seasons to the feelings as well as the health that I recollect ever to have experienced. I frequently thought of
                            you, & felt anxious to hear how you stood the winter; and nothing prevented my writing & makeing the
                            enquiry, but my reluctance to giving you or Mrs M. the trouble of replying. Your letter therefore was particularly well
                            timed and acceptable.
                        My health with the exception of a recent cold, has been excellent. Mrs Coles has also enjoyed very good
                            health, all things considered. This is a period of intense interest to us both, as the
                            important crisis is now close at hand. As soon as she has gotten well through with it—say some time in April, or possibly
                            very early in May, I intend to go to Illinois, where my business requires my presence this Spring. I shall make a quick
                            trip, & not remain longer absent than necessary to attend to my affairs, but hasten back to my Wife, who will
                            during my absence remain here perhaps until our Lease expires, which will be on the 10th of June, and then at her
                            Fathers.
                        I have been very much gratified this winter in reading the "Writings" of G. Morris—John Jay—R. H. Lee—& of A. Hamilton & Gen: Washington as far as they have been published. I had read at different times
                            detached parts of many of these Volumes, but never before had taken them up, & read all regularly through. It is a
                            kind of reading I am very fond of, and these publications from the character of the Authors, and the subjects treated of,
                            have afforded me peculiar gratification. I may say with truth I never had a more delightful intellectual repast. I wish
                            you would let me know whether you have them, & if not whether you would like to see any of them, or other
                            publications of the kind, & permit me to send them to you. I am very solicitous that you should see all the
                            publications of the period of our history in which you took part, as it is very probable you may find yourself
                            misrepresented; and if so you might have it in your power to do yourself justice, and the Country a benifit by correcting
                            its Historical facts. Facts stated by such characters, & published years before your death, being uncontradicted
                            or noticed by you, your sanction might be infered from your silent acquiescence—whereas a few lines from you would put or
                            enable your Biographer to put the matter right. Moreover I should think it was a kind of reading that would be
                            particularly amusing to you.
                        The Philosophical Society are in the habit of having an annual supper. At it a few evenings since I was much
                            gratified to hear Judge Hopkinson propose you in a highly complimentary Toast, which he prefaced by a very pretty speech
                            of 8 or 10 minutes in length, in which he spoke in the highest terms of praise both of your head & heart,
                            & of your character as a man & as a politician. He took occasion to remind the company that he had been
                            politically opposed to you, but never personally; on the contrary he said he had at all times entertained the most exalted
                            opinion of your character, and felt the most sincere regard for you as a man. He said he was free to say time had shown
                            that in your [ ] you were right, which he thought [ ] but whether right or wrong, you were always [ ] never governed by
                            passion, but by reasoning [ ] of right &c &c &c. I wish I could give you his remarks, as, it could
                            not but be gratifying to hear such from an old opponent whom time & subsequent events had sweetened &
                            deepened into a friend.
                        James Brown has been confined all the winter to his room by the vertigo, or the disease by which he has been
                            afflicted for the last year or two. The Doctors say he is liable to drop dead & know knowing when. He seems to
                            despair of ever being able to leave his House.
                        Mrs Dallas is spending the winter in Pitts[burgh] with her daughter Mrs Wilkins. The
                            Seruriers are now in the City I called to see them yesterday. I was told he was sick abed. I suspect he is very
                            much worried You & Mrs Madison will please to accept the good wishes & sincere regards of Mrs Coles
                            & your old friend
                        
                        
                            
                                Edward Coles
                            
                        
                    